DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 6-9 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks state that the previously applied references do not teach the amended features of claim 5 incorporated in the independent claims 1 and 9.  The Examiner respectfully disagrees of this assertion based on the combination of the previously applied references of Debaere, Matsuhashi and the newly applied reference of Tamaru.  
In the remarks, the Applicant stated that the Debaere does not disclose the feature of having the same widths of adjacent main scanning-oriented images by adding blanks as well as taking the logical sum of the first and second strip-shaped images.  The references of Matsuhashi and Tamaru cures the deficiency of the Ito and Debaere references.  In particular, the Tamaru reference teaches having a blank on an image (501) in figure 5 and a blank with another image (502) combined or synthesized1.  This is an example of a logical sum of images and having blanks being used for an image when logically added to one another.  
In addition, the Matsuhashi reference shows the same widths of images being printed on the web in figures 8 and 9A.  Figure 9A illustrates images C and D that are 120mm in width are both set on the web in the same width2.  Since a portion of the overall image cuts out some of the image C and the image D in order to accommodate both images, the combination of having a blank area with image C and a blank area with image D combined to create one image with both C and D can be performed when using both Tamaru with Matsuhashi.  These references combined with the references of Ito and Debaere performs the feature of having the images arranged in the main scanning direction having the same width and having blank areas synthesized with images to generate a synthesized image.  
The remarks further state the previously applied references do not teach “arranging the first basic pattern image shifted by a first offset value in the main scanning direction and making an area extending in the main scanning direction where no first basic pattern image is arranged blank” and “arranging the second basic pattern image shifted by the second offset value greater than the first offset value in the main scanning direction and making an area extending in the main scanning direction where no second basic pattern is arranged blank.”.  The references of Matsuhashi and Tamaru are applied to perform these aspects of the claims.  
In reference to Matsuhashi, the images of A and B in figures 6 and 7 show the image B shifted from the bottom of the web 1 mm while the image A is shifted from the bottom above the cut line3.  The cut line spacing from the bottom from the web is greater than the smaller offset from the bottom where image B is located.  Although the Matsuhashi reference does not disclose arranging blanks to place image A or image B, the reference of Tamaru cures this deficiency by having blanks placed in an area in the first image (501) and another blank on another image (502).  The Tamaru reference teaches arranging a blank and adding images to one another to create one image with two images arranged adjacent to one another4.  With these two references combined with the Ito reference, the feature of having blanks arranged on images and combined to create adjacent images in the main scanning direction is performed.  Thus, these references combined with the primary reference of Ito and secondary reference of Debaere performs the features of the claims. 
Therefore, based on the above, the limitations of the independent claims are disclosed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: storage part and calculation part in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP Pub 2016-132154 (Pub date: 7/25/2016)) in view of Debaere (Us Pub 2010/0014109), Matsuhashi (US Pub 2009/0060610) and Tamaru (US Pub 2006/0268311).

AMENDMENTS TO THE CLAIMS  
This listing of claims will replace all prior versions, and listings, of claims in the application:  
Listing of Claims:  

Re claim 1: Ito discloses a data processing method for repeatedly recording a first basic pattern image and a second basic pattern image on a long strip-shaped base material, the data processing method comprising steps of: 
a) storing the first basic pattern image and the second basic pattern image (e.g. the DRAM stores multiple pattern images that are bitmapped, which is disclosed in ¶ [44].); and 

[0044] FIG. 4 is a schematic diagram showing an image developed in the image memory. As shown in the figure, in the DRAM 316, rasterized processing is performed, and bitmap format images A, C, and D and variable images (indicated by numerals 1 to 6 and the like) are developed and stored. The variable image is an image obtained by combining a fixed frame image and a variable image arranged in the internal area. Data of each image is stored in an area corresponding to a series of addresses, with the upper left corner pixel at the top and the lower right corner pixel at the end in the allocated memory area.

b) calculating a pixel value to be recorded for each recording layout coordinate set indicative of a position on the long strip-shaped base material (e.g. the bitmapped images contains different bits representing pixel values that are at different locations in memory, which is disclosed in ¶ [44].  In addition, when selecting the layout, the system calculates a coordinate within the other images of where to place the image, which is disclosed in ¶ [57] and [58].  In ¶ [64] and [65], the layout position of the bitmap images can be adjusted.  This involves storing information about the position of the bitmap images in order to adjust and place the images on the long striped shape surface shown in figures 10 and 13.), 

[0057] When the user wants to add a new job or image to the job list or change the layout, the user operates the layout change button b3 on the operation screen 351a in FIG. As a result, the screen transitions to the layout change screen 351c shown in FIG. The layout change screen 351c includes a layout list field a3, a message field b31, a replacement button b32, a column addition button b33, an image addition button b34, a deletion button b35, a confirmation button b36, and a cancel button b37 for displaying already laid out images. It is arranged.

[0058] In the message field b31, a message for guiding the operation procedure to the user and a message notifying the result of the operation are displayed. For example, in accordance with the guidance in the message field b31, the user instructs the image C by the cursor operation (reference a22), and further instructs the image D by the cursor operation, and then operates the replacement button b32. Thereby, as shown in FIG.9 (b), the layout position of the image C and the image D can be switched. In addition, the user designates a corresponding image according to the guidance in the message field b31 and then operates the column addition button b33, so that a new image is displayed between the image C and the variable image 1 as shown in FIG. The image E can be added as a simple job. Furthermore, the user operates the image addition button b34 according to the guidance in the message field b31 and then operates the image addition button b34, so that the layout position of the image C in the second column is shown in FIG. An image E whose layout position is in the same row can be added later. The image E is an image in which the layout held in the HDD 360 is not arranged, and the image C and the image width Wx are the same. Also, the user deletes the image C from the layout list column a3 as shown in FIG. 9E by operating the delete button b35 after instructing the corresponding image according to the guidance in the message column b31. Can do. In addition, in the operation screen 351a shown in FIG. 7, the selected image can be deleted by operating the delete button b5 after selecting any image in the same manner. When the layout change is completed, the user can confirm the change by operating the confirm button b36. By operating the confirm button b36 or the cancel button b37, the screen returns to the original screen 351a before the screen transition.

[0064] Subsequently, the control unit 310 adjusts the print start position of each job (S106). Specifically, the print start position of each job is shifted according to the margin amount M of each job calculated in step S105. That is, the print start positions of job 1, job 3, and job 4 are shifted by the amount of margin M, respectively, with reference to the print start position of job 2 having the longest job length Lymax (see FIG. 5). As a result, the print end positions in the transport direction of the images are aligned.

[0065] Subsequently, the control unit 310 automatically adjusts the print direction and layout position of the image of each job (S107). Specifically, the control unit 310 reads image data in the reverse direction from the end address to the top address of each image developed in the memory shown in FIG. For images arranged in the same column (for example, image A and image B, image C and image E), the image arranged at the rear end of the column is read first (for example, image B and image E are read first. Read, and then read image A and image C. (See Fig. 13a). As a result, each image is upside down with respect to the print direction of the layout shown in FIG. Furthermore, the control unit 310 reverses the order of the layout positions of the images with the printing direction reversed (see Fig. 13B). Thereby, the layout position of each image coincides with the layout position shown in FIG. 10 (image A, image C, variable, image D are arranged in order from left to right).

wherein in the step b), a pixel value of a first basic pattern coordinate set indicative of a position on the first basic pattern image and a pixel value of a second basic pattern coordinate set indicative of a position on the second basic pattern image are each assigned to a corresponding one of the recording layout coordinate sets so as to cause the first basic pattern image and the second basic pattern image to be arranged side by side in a main scanning direction and to cause the first basic pattern image and the second basic pattern image to be each arranged continuously and repeatedly from a same start position in a sub-scanning direction orthogonal to the main scanning direction (e.g. when the user sets the layout of several images on the sheet in the main scanning direction and repeated with a certain amount of times, the system determines the configuration of placing images next to one another, such as in figure 5, and repeating the arrangement of this image placement, which is disclosed in ¶ [58] above.  As seen in figure 13, the images are aligned on a print end in a repeat manner below, which is explained in ¶ [68].  This performs the feature of having multiple images starting at the same end.).  


    PNG
    media_image1.png
    353
    375
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    248
    226
    media_image2.png
    Greyscale


[0068] As shown in FIG. 13, the printed matter manufactured in the present embodiment has the print end positions of the respective images aligned. In order to obtain a printed material obtained by separating the images from the continuous paper S on which images as shown in FIG. 13 are printed, the following cutting process is performed. First, cutting is performed at the printing end position (cutting position X) of the image on the continuous paper S. This cutting may be performed by the cutting device 410 of the printing apparatus 1. In this case, when the continuous paper S cutting position X reaches the cutter 410, the conveyance of the continuous paper S is temporarily stopped, and the continuous paper S in the stopped state is cut. Alternatively, offline processing may be performed by a cutting device other than the printing device 10 without using the cutting device 410.

wherein the step b) includes the steps of: 
b-1) generating a first strip-shaped image by arranging the first basic pattern image shifted in the main scanning direction (e.g. the system can generate a first image in a repeat manner in a first column in the invention.  As seen in figure 5, the image A is in a first strip of the sheet, which is disclosed in ¶ [44], [45], [57] and [58] above.); 
b-2) generating a second strip-shaped image by arranging the second basic pattern image shifted in the main scanning direction (e.g. the system can generate a first image in a repeat manner in a first column in the invention.  As seen in figure 5, the image C is in a second strip of the sheet, which is disclosed in ¶ [44], [45], [57] and [58] above.).  

However, Ito fails to specifically teach the features of the first strip-shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; the second strip-shaped image having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets; and b-3) determining the pixel values to be each assigned to a corresponding one of the recording layout coordinate sets by taking a logical sum of the first strip-shaped image and the second strip-shaped image.

However, this is well known in the art as evidenced by Debaere.  Similar to the primary reference, Debaere discloses printing on a web or tape with multiple images (same field of endeavor or reasonably pertinent to the problem).    
Debaere discloses the first strip-shaped image having a length equivalent to a  range in the main scanning direction of the recording layout coordinate sets (e.g. the print commands are interpreted and are repeated in interpretation in order to have multiple images in a longitudinal manner on a web, which is disclosed in ¶ [71]-[73].  This occurs to two different areas represented by 711 and 712 in figure 7.); 

[0070] An interpreter 405, 406 interprets a list of printer commands 403, 404 and produces an interpreted stream of printer commands 407, 408. 
[0071] Interpreting involves determining a bounding box, i.e., a rectangular area on the canvas that entirely contains the graphic object. Interpreting a graphic object also involves transforming the object into a set of graphic primitives that are visually equivalent when rendered, but that enable fast rendering. For example, a circle can be transformed into a contiguous set of trapezoids that closely approximate the circle when rendered at the resolution of a specific printing device, and a character can be transformed into a bitmap having the tonal and spatial resolution of a printing device. In a preferred embodiment, interpreting involves rasterizing text objects. In a very preferred embodiment of the present invention, every character having a specific font type and font size that occurs in a text object is rasterized only once, and an interpreted text object includes the rasterized characters and a sequence of locations where the rasterized characters occur in the text object. 
[0072] Interpreting a list of printer commands may also involve a step and repeat process, for example a step and repeat process in the transversal and/or the longitudinal dimensions. Referring to FIG. 7 a first graphic object or primitive 711 belonging to a first document is replicated along the longitudinal dimension 750 of a web of a printing device by means of a step and repeated process. 
[0073] Referring again to FIG. 7, an interpreter associates with every graphic object or graphic primitive 711, 712 a bounding box 731, 732. This bounding box indicates the spatial scope of a graphic object or primitive. 

    PNG
    media_image3.png
    323
    325
    media_image3.png
    Greyscale


the second strip-shaped image having a length equivalent to the range in the main scanning direction of the recording layout coordinate sets (e.g. the print commands are interpreted and are repeated in interpretation in order to have multiple images in a longitudinal manner on a web, which is disclosed in ¶ [71]-[73] above.  This occurs to two different areas represented by 711 and 712 in figure 7 above.); 
b-3) determining the pixel values to be each assigned to a corresponding one of the recording layout coordinate sets (e.g. the multiplexed images are placed on logical print zones, which is disclosed on ¶ [75]-[79], [83] and [84].  These images are bitmapped and printed on a web on different sides after being represented on different sides of a web from a digital perspective in the logical zones, which is disclosed in ¶ [91]-[94].).

Logical Print Zone 
[0075] According to a preferred embodiment of the present invention, the substrate of a printer is subdivided into logical print zones. A logical print zone is a printable area on a specific substrate having a shape and having dimensions that is defined on the unprinted stock and to which a print job is assigned. 
[0076] In the case of web based digital printing device, a logical print zone may for example correspond to a rectangular area on a web of a specific stock having a length and a width that is optimized for a specific print job to include the printing of a specific number of specific labels. 
Multiplexer 
[0077] The multiple streams of interpreted printer commands 407, 408 are multiplexed by a multiplexer 420. 
[0078] The multiplexing preferably involves assigning a specific stream of interpreted printer commands 407, 408 to a specific logical print zone (701, 702) on a web of a printing system. This assignment may include a geometrical translation or another geometrical transformation such as a rotation or scaling of interpreted objects. 
[0079] The effect of a multiplexing operation is also explained by means of FIG. 7. A first interpreted object 711 is assigned to a first logical print zone 701 and a second interpreted object 712 is assigned to a second logical print zone 702. 

[0083] The multiplexed interpreted printer command stream 421 is sent to a renderer 422. 
[0084] The renderer 422 renders the graphic primitives, i.e., calculates the values of the pixels of the bitmap that have the same tonal and spatial resolution as a printing device. 

[0091] Referring again to FIG. 4, the end result of the rendering step is a bitmap 423 that is ready to be sent to a printing device. 
[0092] The bitmap 423 that is produced by the renderer 422 is preferably buffered in bands of rows of pixels. 
Printing Device 
[0093] According to a preferred embodiment, the printing device is a web fed printing device 500. It includes a first roll 520 containing unprinted stock, a web 530 and a roll containing printed stock 540. The web moves in a direction 550 and printing takes place at a marking station 510. The marking station can be inkjet, toner based or any other marking station. It can be a monochrome or a color marking station. The marking station puts colorant onto the web in response to the pixel values of the bitmap 423 that is sent to the printing device 500. The printing device includes a buffer (not shown in FIG. 5) that can contain a band of rows of pixels produced by the renderer. Web based digital printing systems are well known to a person skilled in the art and they are not further elaborated here. 
[0094] The bitmap that is rendered and printed is conceptually not limited in a transversal dimension 550 of a web. In practice, a renderer will stop rendering when a print job is finished or when the first roll 520 of unprinted stock stops feeding the web 530. 

Therefore, in view of Debaere, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first strip-shaped image having a length equivalent to a range in the main scanning direction of the recording layout coordinate sets; the second strip-shaped image having a length equivalent to the range in the main scanning direction of the recording layout coordinate sets; b-3) determining the pixel values to be each assigned to a corresponding one of the recording layout coordinate sets, incorporated in the device of Ito, in order to render graphical primitives and combining multiple images on a single web, which allows for transformation of the data to occur more efficiently (as stated in Debaere ¶ [86]).  

However, the combination above fails to specifically teach the features of the first basic pattern shifted by a first offset value in the main scanning direction, the first shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; the second basic pattern image shifted by a second offset value greater than the first offset value in the main scanning direction, the second strip-shaped having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets and having the same length in the main scanning direction as the length of the first strip-shaped image.
	However, this is well known in the art as evidenced by Matsuhashi.  Similar to the primary reference, Matsuhashi discloses printing images together on a web (same field of endeavor or reasonably pertinent to the problem).      
Matsuhashi discloses the first basic pattern shifted by a first offset value in the main scanning direction, the first shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; the second basic pattern image shifted by a second offset value greater than the first offset value in the main scanning direction, the second strip-shaped having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets and having the same length in the main scanning direction as the length of the first strip-shaped image (i.e. as seen in figure 6A, the first job A is shifted 34mm in the main scanning direction and job B in figure 6B is shifted 21mm, which is taught in ¶ [58], [61], [62] and [66].  When combined in figure 7, job B is shifted 1mm from the bottom of the sheet while job A is shifted more from the bottom of job B to the tear line, which is taught in ¶ [71] and [72].  This addresses the feature of having offsets of images from the bottom part of the web.  Regarding the width of the image having a length in the entire range in the main scanning direction, the coordinate sets in figure 9A have a coordinate set that has a specific limit of space that is smaller than the overall size of the web.  This is to ensure that multiple jobs are printed without being printed over the edge or off of the web, which is taught in ¶ [89]-[91].  With the limit of the printing area being 120mm for both the C image and the D image, the system prints within the entire range of the coordinates of these images to ensure the images on printed completely on the web.).

[0058] FIG. 6A and FIG. 6B are views, each of which shows that the prints A and the prints B are printed according to the comparative example embodiment. In the comparative example embodiment, as shown in the drawing, the prints A and the prints B are not printed at the same time, but the prints A and the prints B are separately printed. For this reason, the print data generation PC 60 generates two types of print data, that is, unit area print data for printing the prints A and unit area print data for printing the prints B.

[0061] Incidentally, as described above, for half-cutting process after printing the prints, cutting marks Z that indicate the positions of the prints A are printed on the print tape T. Here, the length of each cutting mark Z in the width direction is 4 mm. In addition, the maximum cutting width (predetermined threshold) by which a cutting machine cuts in the width direction of the print tape T is 170 mm. The reason why the maximum cutting width of a cutting machine is set in this way is that, if the cutting width (cutting die) is excessively large, it is difficult to lower the cutting die parallel to the print tape T. If the cutting die is lowered obliquely, nonparallel to the print tape T, a force that acts on the print tape T varies with location. This may cause a portion of the prints (sticker paper) to stick to the cutting die or may cause a release paper to be cut together with a sticker paper despite a half-cutting process. For this reason, in order to reliably half-cut prints, the maximum cutting width is set.
[0062] Then, because the length in the width direction of the two prints A aligned in the width direction is 126 mm (=(60+3).times.2) for the maximum cutting width 170 mm of the cutting machine, the two prints A may be half-cut by the cutting machine at the same time (126 mm&lt;170 mm). On the other hand, three prints A aligned in the width direction cannot be half-cut by the cutting machine at the same time (the length in the width direction 189 mm&gt;170 mm).

[0066] Similarly, as shown in FIG. 6B, the number of prints B that are printed through one image forming operation is 85 (=17.times.5). Then, the size of the unit area is "width direction.times.transport direction=300 mm.times.901 mm", and the margin of the print tape T in the width direction is 21 mm. In addition, it is possible to half-cut up to three prints B aligned in the width direction (170&gt;159 (=53.times.3)) by the cutting machine at the same time. In this manner, in the comparative example embodiment, the prints A and the prints B are separately printed on the print tape T.

[0071] FIG. 7 is a view that shows that the prints A and the prints B, both of which are printed on the print tape T, according to the present example embodiment. In the present example embodiment, the prints A and the prints B are printed so that the prints A and the prints B, which are different in size in the width direction and in the transport direction, are aligned in the width direction, and a plurality of the prints A and a plurality of the prints B are respectively aligned in the transport direction.
[0072] Hereinafter, the layout task of the prints A and the prints B will be specifically described. First, it is calculated how many prints A, of which the length in the transport direction is larger between the two types of prints, can be aligned in the transport direction within the maximum printing area. As shown in FIG. 7, 11 prints A can be aligned at a minimum spacing of Smin (first spacing) in the transport direction within the maximum printing area, the length of the unit area in the transport direction is 913 mm, and the length by which the print tape T is fed once in the transport direction is also 913 mm (the same as that of the comparative example embodiment).

[0089] FIG. 8 is a view that shows four types of prints (print A to print D) that are printed by the printer 1. A process in which the layout software determines a printing process that minimizes the margin will be described. However, for easier description, prints are printed on the print tape T in units of two types, and a manner to print three or four types of prints aligned in the width direction or a printing process that aligns only one type of print in the width direction is omitted. Thus, from among the following three types of printing processes, a printing process that minimizes the margin is determined. A first printing process prints out the prints A and the prints B so that they are aligned in the width direction and prints out the prints C and the prints D so that they are aligned in the width direction. A second printing process prints out the prints A and the prints C so that they are aligned and prints out the prints B and the prints D so that they are aligned. A third printing process prints out the prints A and the prints D so that they are aligned and prints out the prints B and the prints C so that they are aligned.
[0090] FIG. 9A to FIG. 9C are views that show manners to arrange the prints in the first printing process to the third printing process. FIG. 10 is a table that shows results obtained by calculating the amounts of margins in the respective printing processes. A manner to arrange two types of prints on the print tape T is similar to that of the first example embodiment. For example, in the case of the manner of the first printing process to arrange the prints C and the prints D (FIG. 9A), the length (=feeding length=901 mm) of the unit area in the transport direction is determined using the prints C, of which the length in the transport direction is large, as a reference. Next, in conformity to the length of the unit area in the transport direction, it is calculated how many prints D are printed so that they are aligned in the transport direction, and the spacing (=3.37 mm) in the transport direction is calculated so that the prints D are aligned at equal spacings in the transport direction within the unit area. Then, the prints C and the prints D are aligned in the width direction so that the length in the width direction of the plurality of prints C aligned in the width direction and the length in the width direction of the plurality of prints C aligned in the width direction do not exceed the maximum cutting width (=170 mm) of the cutting machine. Note that irrespective of the maximum cutting width, the prints C and the prints D may be aligned in the width direction so as to minimize the amount of margin in the width direction. In this way, as shown in FIG. 9A to FIG. 9C, in each of the printing processes, it is determined how the prints are printed within the unit area.
[0091] Next, a method of calculating the amount of margin will be described by taking the case in which the prints C and the prints D of the first printing process are printed, for example. When two types of prints are printed on the print tape T so that they are aligned in the width direction, it is necessary to consider both the amount of margin in the width direction and the amount of margin in the transport direction. This is because the prints (prints C) of which the length in the transport direction is large are printed so that they are aligned at the minimum spacings Smin in the transport direction; however, the spacings in the transport direction of the prints (prints D) of which the length in the transport direction is small are determined in conformity to the length of the unit area in the transport direction. For this reason, it is desirable that the spacing in the transport direction is a value approximate to the minimum spacing Smin as much as possible.

	

Therefore, in view of Matsuhashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first basic pattern shifted by a first offset value in the main scanning direction, the first shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; the second basic pattern image shifted by a second offset value greater than the first offset value in the main scanning direction, the second strip-shaped having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets and having the same length in the main scanning direction as the length of the first strip-shaped image, incorporated in the device of Ito, as modified by Debaere, in order to utilize offsets to space different prints in different manners on a printed surface, which can aid in minimizing a margin on of printed data on a continuous medium (as stated in Matsuhashi ¶ [06]-[08]).  

However, the combination above fails to specifically teach the features of making an area extending in the main scanning direction where no first basic pattern image is arranged blank; and making an area extending in the main scanning direction where no second basic pattern image is arranged blank, by taking a logical sum of the first strip-shaped image and the second strip-shaped image.
However, this is well known in the art as evidenced by Tamaru.  Similar to the primary reference, Tamaru discloses synthesizing images (same field of endeavor or reasonably pertinent to the problem).    
Tamaru teaches making an area extending in the main scanning direction where no first basic pattern image is arranged blank; and making an area extending in the main scanning direction where no second basic pattern image is arranged blank, by taking a logical sum of the first strip-shaped image and the second strip-shaped image (e.g. figure 5 teaches multiple images (501) and (502) that comprises either text and a blank area or a graphic with a blank area.  These images illustrate having an image with a blank area combined with another image with a separate and different blank area, which is taught in ¶ [116]-[119].  With the Matsuhashi reference having two prints of print A and three prints of print B combined together, these different prints can be combined by having a place of the bottom half of A in figure 6A become blank and the top half of 6B become blank.  With the combination of Tamaru teaching combining images where the text or image is brought into the space of the blank regions of different documents, this would teach the feature of having blank portions arranged in different areas of different images and combining these images to create a single image.).

[0116] FIG. 5 schematically illustrates the processing for synthesizing an input image of an original with a copy-forgery-inhibited pattern image. In FIG. 5, the reference numeral 501 denotes data of a text attribute; the reference numeral 502 denotes data of a graphic attribute; and the reference numeral 503 denotes a copy-forgery-inhibited pattern image of an image attribute. The text attribute data 501 and the graphic attribute data 502 correspond to the input image of an original. The type and format of the input image of an original are not limited, of course, to these type and format.
[0117] The synthesizing section 202 uses a drawing interface of the OS to superpose, by software, the respective images of the reference numerals 501 to 503 in FIG. 5 based on a priority for the arrangement (layer structure). Then, the synthesizing section 202 generates the image 504 obtained by synthesizing the text attribute data, the graphic attribute data, and the copy-forgery-inhibited pattern image of the image attribute. This processing is almost the same as a screen drawing (display drawing) in the drawing software as a general application of a computer. It is noted that, the synthesizing section 202 also may perform a unique processing for synthesizing the image without using the processing by the drawing interface of the OS.
[0118] In FIG. 5, the copy-forgery-inhibited pattern image 503 of the image attribute is superposed so that the copy-forgery-inhibited pattern image 503 is in the lowest layer on which the text attribute data 501 and the graphic attribute data 502 are layered.
[0119] For example, with regards to a position at which the copy-forgery-inhibited pattern image 503 of an image attribute is superposed with the text attribute data 501, the text attribute data 501 is prioritized over the copy-forgery-inhibited pattern image 503 so that the text attribute data 501 is firstly drawn. Thus, the copy-forgery-inhibited pattern image is appropriately arranged in the background of the input image of an original and does not deteriorate the visibility of the text attribute data and the graphic attribute data.

Therefore, in view of Tamaru, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of making an area extending in the main scanning direction where no first basic pattern image is arranged blank, by taking a logical sum of the first strip-shaped image and the second strip-shaped image; and making an area extending in the main scanning direction where no second basic pattern image is arranged blank, incorporated in the device of Ito, as modified Debaere and Matsuhashi, in order to perform the synthesis of image and data onto blank areas, which allow for a unique processing for the synthesis of an image (as stated in Tamaru ¶ [117]).  


Re claim 2: The teachings of Ito in view of Debaere, Matsuhashi and Tamaru are applied to independent claim 1 disclosed above. 
Ito discloses the data processing method according to claim 1, wherein in the step b), the pixel values are each assigned to a corresponding one of the recording layout coordinate sets so as to cause the first basic pattern image and the second basic pattern image to be arranged without a gap in the main scanning direction (e.g. as seen in figure 5 above, the images of jobs 1-4 are arranged in a manner to not have a gap between images, which is disclosed in ¶ [57] and [58] above.).  

Re claim 6: The teachings of Ito in view of Debaere, Matsuhashi and Tamaru are applied to independent claim 1 disclosed above. 
Ito discloses a data recording method comprising a step of recording an image on the base material on a basis of the pixel values each calculated for a corresponding one of the recording layout coordinate sets by the data processing method according to claim 1 (e.g. the system can arrange for one or a number of layouts to place one or more images next to one another for printing, which is disclosed in ¶ [57] and [58] above.).  

Re claim 7: The teachings of Ito in view of Debaere, Matsuhashi and Tamaru are applied to dependent claim 6 disclosed above.
Ito discloses the data recording method according to claim 6, wherein an image is recorded on the base material in a one-pass manner on the basis of the pixel values each calculated for a corresponding one of the recording layout coordinate sets (e.g. the jobs 1-4 shown in figure 4 are printed simultaneously in figure 5, which is explained in ¶ [54].).  

[0054] The job displayed in the job list is an execution waiting job for printing on the continuous paper S. As shown in the figure, jobs 1 to 4 are job sets that are simultaneously subjected to print processing by arranging them in the width direction of continuous paper. A plurality of images having the same image width Wx can be sequentially arranged in one job in the sub-scanning direction. For example, in job 1 displayed in the job list, image A and image B having the same image width Wx are arranged.


Re claim 8: The teachings of Ito in view of Debaere, Matsuhashi and Tamaru are applied to dependent claim 6 disclosed above.
Ito discloses a flexible packaging manufacturing method comprising manufacturing flexible packaging by dividing the base material having an image recorded by the data recording method according to claim 6 along a boundary between the first basic pattern image and the second basic pattern image and then cutting out the first basic pattern image or the second basic pattern image one by one (e.g. the invention discloses arranging images next to one another in the main scanning direction in figure 13.  The invention also discloses cutting each vertical image separately in order to have each job cut one by one, which is shown in figure 14, which is disclosed in ¶ [68]-[70].).  

[0068] As shown in FIG. 13, the printed matter manufactured in the present embodiment has the print end positions of the respective images aligned. In order to obtain a printed material obtained by separating the images from the continuous paper S on which images as shown in FIG. 13 are printed, the following cutting process is performed. First, cutting is performed at the printing end position (cutting position X) of the image on the continuous paper S. This cutting may be performed by the cutting device 410 of the printing apparatus 1. In this case, when the continuous paper S cutting position X reaches the cutter 410, the conveyance of the continuous paper S is temporarily stopped, and the continuous paper S in the stopped state is cut. Alternatively, offline processing may be performed by a cutting device other than the printing device 10 without using the cutting device 410.

[0069] Next, cutting is performed at cutting positions 2 to 4 (Y) extending along the Y direction (conveying direction). This cutting can be performed by cutting the continuous paper S in the form of a roll R1 in a direction perpendicular to the axis by the cutter C along the cutting positions 2 to 4 (Y) as shown in FIG. If the roll R1 has a large diameter and it is difficult to cut the ring, as shown in FIG. 14B, the continuous paper S is pulled out in the direction opposite to the winding direction in FIG. Cut along cutting positions 2 to 4 (Y) by the cutter C arranged at a position corresponding to (Y). If the continuous paper S is a label paper, the process for producing a printed matter is completed. The obtained roll-like printed matter is loaded into a labeler (automatic labeling machine) and used in the next step.

[0070] If the material of the continuous paper S is normal paper, after cutting at the cutting positions 2 to 4 in the Y direction as described above, in order to separate each image as shown in FIG. Cut at the cutting position. This is performed for all job images. Thereby, the printed matter cut for each image can be obtained.


    PNG
    media_image4.png
    511
    329
    media_image4.png
    Greyscale


Re claim 9: Ito discloses an image recording apparatus comprising: 
a conveyance mechanism, comprising a plurality of rollers, configured to convey a long strip-shaped base material in a sub- scanning direction orthogonal to the main scanning direction relative to the recording head (e.g. the paper feeding device feeds a web downstream to a recording area where an image is printed onto the sheet, which is disclosed in ¶ [30] and [32].); and 

[0030] The paper feeding device 100 sends out the continuous paper S downstream in the paper transport direction. In the sheet feeding device 100, for example, a roll-shaped continuous sheet S is wound around a support shaft and held rotatably.

[0032]  The image forming apparatus 300 prints an image based on the job on the continuous paper S. The image forming apparatus 300 uses a photosensitive drum 320 (Y, M, C, K) and an intermediate transfer belt 330 as an image carrier. The intermediate transfer belt 330 is an endless belt and is supported by a plurality of rollers so as to be able to travel. The toner images of the respective colors formed on the photosensitive drum 320 (Y, M, C, K) are sequentially transferred onto the intermediate transfer belt 330, and the toner images in which the layers of the respective colors (Y, M, C, K) are superimposed. A (color image) is formed on the intermediate transfer belt 330. Then, a toner image formed on the intermediate transfer belt 330 is transferred onto the continuous paper S by applying a bias having a polarity opposite to that of the toner to the transfer roller, and then fixed by the fixing unit 340.

a data processing device to generate recording data to be input to the recording head (e.g. the CPU controls the overall device, which includes the printer and the scanner.  The CPU controls the generation of data via the network computer or scanner, storing this information and sending this information for printing, which is disclosed in ¶ [39]-[42].), 

[0039] The CPU 311 controls the overall operation of the image forming apparatus 300 and the printing apparatus 1 by executing various programs stored in the DRAM 315 or the HDD 360.

[0040] Printing image data sent from a terminal device 900 such as a PC is stored in a DRAM 316 as an image memory via a printer controller 380. Similarly, the image data of the document obtained by reading by the scanner 370 is also stored in the DRAM 316. At the time of printing, image data to be printed is read from the DRAM 316 and an image signal is sent to the writing unit 390.

[0041] FIG. 3 is a block diagram illustrating functions of the image control ASIC. The image control ASIC 313 includes an image control unit 601, counters 602 and 603, a plurality of memory reading modules 604 and an output buffer 605.

[0042] The image control unit 601 receives various timing signals such as horizontal and vertical synchronization signals (HV, VV), an index signal index, and a pixel clock signal clk. The image control unit 601 reads and holds the image data stored in the DRAM 316 by the memory reading module 604, and sends the image data to the output buffer 605 according to the received timing signal. In the output buffer 605, the pixel signal is sent to the writing unit 390 for each line according to the timing signals from the counters 602 and 603.

wherein the data processing device comprises a computer including a processor, a memory, a storage part, and execute a computer program stored in the storage part (interpretation: a hard disk drive that stores a computer program that is loaded by a controller and causes the processor to perform arithmetic processing in accordance with the computer program to control the operation of each of the components of the printing apparatus, which is disclosed on pages 14.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) so as to implement
a basic pattern image storage part configured to store a first basic pattern image and a second basic pattern image (e.g. the DRAM stores multiple pattern images that are bitmapped, which is disclosed in ¶ [44] above.), and 
a calculation part (interpretation: the data processing device generates recording data to be input to the recording head.  This data processing device includes a storage part and a calculation part.  The calculation part is configured to calculate a pixel value to be recorded for each recording layout coordinate set indicative of a position on the base material.  The calculation part 75 assigns a pixel value of each first basic pattern coordinate set indicative of a corresponding position on the first basic pattern image D1 and a pixel value of each second basic pattern coordinate set indicative of a corresponding position on the second basic pattern image D2 to a corresponding one of the recording layout coordinate sets so as to cause the first basic pattern image D1 and the second basic pattern image D2 to be arranged side by side in the main scanning direction and to cause the first basic pattern image D1 and the second basic pattern image D2 to be each arranged continuously and repeatedly in the sub-scanning direction, which is disclosed on pages 6, 7 and 31.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to calculate a pixel value to be recorded for each recording layout coordinate set indicative of a position on the long striped-shaped base material (e.g. the bitmapped images contains different bits representing pixel values that are at different locations in memory, which is disclosed in ¶ [44] above.  In addition, when selecting the layout, the system calculates a coordinate within the other images of where to place the image, which is disclosed in ¶ [57] and [58] above.), 
wherein the calculation part assigns each of a pixel value of a first basic pattern coordinate set indicative of a position on the first basic pattern image and a pixel value of a second basic pattern coordinate set indicative of a position on the second basic pattern image to a corresponding one of the recording layout coordinate sets so as to cause the first basic pattern image and the second basic pattern image to be arranged side by side in the main scanning direction and to cause the first basic pattern image and the second basic pattern image to be each arranged continuously and repeatedly in the sub-scanning direction (e.g. when the user sets the layout of several images on the sheet in the main scanning direction and repeated with a certain amount of times, the system determines the configuration of placing images next to one another, such as in figure 5, and repeating the arrangement of this image placement, which is disclosed in ¶ [58] above.), 

wherein the calculation part generates part generates a first strip-shaped image shifted in the main scanning direction (e.g. the system can generate a first image in a repeat manner in a first column in the invention.  As seen in figure 5, the image A is in a first strip of the sheet, which is disclosed in ¶ [44], [45], [57] and [58] above.); 
wherein the calculation part generates a second strip-shaped image by arranging the second basic pattern image shifted in the main scanning direction (e.g. the system can generate a first image in a repeat manner in a first column in the invention.  As seen in figure 5, the image C is in a second strip of the sheet, which is disclosed in ¶ [44], [45], [57] and [58] above.).  
   
However, Ito fails to specifically teach the features of the first strip-shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; the second strip-shaped image having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets and having a same length in the main scanning direction as the length of the first strip-shaped image; and wherein the calculation part generates the pixel values to be each assigned to a corresponding one of the recording layout coordinate sets by taking a logical sum of the first strip-shaped image and the second strip-shaped image.

However, this is well known in the art as evidenced by Debaere.  Similar to the primary reference, Debaere discloses printing on a web or tape with multiple images (same field of endeavor or reasonably pertinent to the problem).    
Debaere discloses the first strip-shaped image having a length equivalent to a range in the main scanning direction of the recording layout coordinate sets (e.g. the print commands are interpreted and are repeated in interpretation in order to have multiple images in a longitudinal manner on a web, which is disclosed in ¶ [71]-[73] above.  This occurs to two different areas represented by 711 and 712 in figure 7.); 

the second strip-shaped image having a length equivalent to the range in the main scanning direction of the recording layout coordinate sets and having a same length in the main scanning direction as the length of the first strip-shaped image (e.g. the print commands are interpreted and are repeated in interpretation in order to have multiple images in a longitudinal manner on a web, which is disclosed in ¶ [71]-[73] above.  This occurs to two different areas represented by 711 and 712 in figure 7 above.); 
wherein the calculation part generates the pixel values to be each assigned to a corresponding one of the recording layout coordinate sets (e.g. the multiplexed images are placed on logical print zones, which is disclosed on ¶ [75]-[79], [83] and [84] above.  These images are bitmapped and printed on a web on different sides after being represented on different sides of a web from a digital perspective in the logical zones, which is disclosed in ¶ [91]-[94] above.).

Therefore, in view of Debaere, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first strip-shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; the second strip-shaped image having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets and having a same length in the main scanning direction as the length of the first strip-shaped image; and wherein the calculation part generates the pixel values to be each assigned to a corresponding one of the recording layout coordinate sets, incorporated in the device of Ito, in order to render graphical primitives and combining multiple images on a single web, which allows for transformation of the data to occur more efficiently (as stated in Debaere ¶ [86]).  

However, Ito fails to specifically teach the features of a recording head configured to eject ink from a plurality of nozzles arranged in a main scanning direction, by arranging the first basic pattern image shifted by a first offset value in the main scanning direction, the first strip-shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; by arranging the second basic pattern image shifted by a second offset value greater than the first offset value in the main scanning direction, the second strip-shaped image having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets and having a same length in the main scanning direction as the length of the first strip-shaped image.
	However, this is well known in the art as evidenced by Matsuhashi.  Similar to the primary reference, Matsuhashi discloses printing images together on a web (same field of endeavor or reasonably pertinent to the problem).      
Matsuhashi discloses a recording head configured to eject ink from a plurality of nozzles arranged in a main scanning direction (e.g. the invention discloses having an ink jet head for printing, which is disclosed in ¶ [42].);

by arranging the first basic pattern image shifted by a first offset value in the main scanning direction, the first strip-shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; by arranging the second basic pattern image shifted by a second offset value greater than the first offset value in the main scanning direction, the second strip-shaped image having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets and having a same length in the main scanning direction as the length of the first strip-shaped image (i.e. as seen in figure 6A, the first job A is shifted 34mm in the main scanning direction and job B in figure 6B is shifted 21mm, which is taught in ¶ [58], [61], [62] and [66] above.  When combined in figure 7, job B is shifted 1mm from the bottom of the sheet while job A is shifted more from the bottom of job B to the tear line, which is taught in ¶ [71] and [72] above.  This addresses the feature of having offsets of images from the bottom part of the web.  Regarding the width of the image having a length in the entire range in the main scanning direction, the coordinate sets in figure 9A have a coordinate set that has a specific limit of space that is smaller than the overall size of the web.  This is to ensure that multiple jobs are printed without being printed over the edge or off of the web, which is taught in ¶ [89]-[91].  With the limit of the printing area being 120mm for both the C image and the D image, the system prints within the entire range of the coordinates of these images to ensure the images on printed completely on the web.).
	
Therefore, in view of Matsuhashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a recording head configured to eject ink from a plurality of nozzles arranged in a main scanning direction, by arranging the first basic pattern image shifted by a first offset value in the main scanning direction, the first strip-shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; by arranging the second basic pattern image shifted by a second offset value greater than the first offset value in the main scanning direction, the second strip-shaped image having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets and having a same length in the main scanning direction as the length of the first strip-shaped image, incorporated in the device of Ito, as modified by Debaere, in order to utilize offsets to space different prints in different manners on a printed surface, which can aid in minimizing a margin on of printed data on a continuous medium (as stated in Matsuhashi ¶ [06]-[08]).  

However, the combination above fails to specifically teach the features of making an area extending in the main scanning direction where no first basic pattern image is arranged blank; and making an area extending in the main scanning direction where no second basic pattern image is arranged blank, and by taking a logical sum of the first strip-shaped image and the second strip-shaped image.
However, this is well known in the art as evidenced by Tamaru.  Similar to the primary reference, Tamaru discloses synthesizing images (same field of endeavor or reasonably pertinent to the problem).    
Tamaru teaches making an area extending in the main scanning direction where no first basic pattern image is arranged blank; and making an area extending in the main scanning direction where no second basic pattern image is arranged blank, and by taking a logical sum of the first strip-shaped image and the second strip-shaped image (e.g. figure 5 teaches multiple images (501) and (502) that comprises either text and a blank area or a graphic with a blank area.  These images illustrate having an image with a blank area combined with another image with a separate and different blank area, which is taught in ¶ [116]-[119] above.  With the Matsuhashi reference having two prints of print A and three prints of print B combined together, these different prints can be combined by having a place of the bottom half of A in figure 6A become blank and the top half of 6B become blank.  With the combination of Tamaru teaching combining images where the text or image is brought into the space of the blank regions of different documents, this would teach the feature of having blank portions arranged in different areas of different images and combining these images to create a single image.).

Therefore, in view of Tamaru, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of making an area extending in the main scanning direction where no first basic pattern image is arranged blank; and making an area extending in the main scanning direction where no second basic pattern image is arranged blank, and by taking a logical sum of the first strip-shaped image and the second strip-shaped image, incorporated in the device of Ito, as modified Debaere and Matsuhashi, in order to perform the synthesis of image and data onto blank areas, which allow for a unique processing for the synthesis of an image (as stated in Tamaru ¶ [117]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang discloses printing a split image on a web.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Tamaru at ¶ [116]-[119].
        2 See Matsuhashi at ¶ [89]-[91].
        3 Id. at [58], [61], [62], [66], [71] and [72].
        4 See Tamaru at ¶ [116]-[119].